Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/983410, filed on August 3, 2020, has claims 1-15 pending in this application.

Drawings
The drawing filed on August 3, 2020 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-15 are allowable over prior art of record.

Terminal Disclaimer
The Terminal Disclaimer filed on January 27, 2022, is reviewed and approved.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 and 1/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Jaroch (US 20190065152 A1), which describes generating random numbers are disclosed herein. Entropic data is collected from a computer system and 
The next closest prior art found for this application is Wojnowicz (US 20160292418 A1) which describes A plurality of data files is received. Thereafter, each file is represented as an entropy time series that reflects an amount of entropy across locations in code for such file. A wavelet transform is applied, for each file, to the corresponding entropy time series to generate an energy spectrum characterizing, for the file, an amount of entropic energy at multiple scales of code resolution. It can then be determined, for each file, whether or not the file is likely to be malicious based on the energy spectrum.

The next closest prior art found for this application is Joshi et al. (US 20130188699 A1), which discloses A video encoder performs multiple coding passes on coefficients in a coefficient block. During each coding pass, the video encoder encodes a different set of syntax elements for coefficients in the coefficient block. A video decoder uses the syntax elements for a coefficient to determine the value of the coefficient. When the video encoder performs a coding pass, the video encoder selects a coding context for a syntax element based at least in part on a syntax element generated in an earlier coding pass for a non-causal coefficient and based at least in part on a value of a syntax element generated during the current coding pass for a causal coefficient. The video encoder entropy encodes the syntax element based on the selected coding context. A video decoder performs a similar series of coding passes in which the video decoder selects coding contexts and entropy decodes the syntax elements.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “comparing the hash entropy for the candidate data portion to a predefined hash entropy threshold; performing one of a data compression operation and a deduplication operation based upon, at least in part, comparing the has entropy for the candidate data portion to the predefined hash entropy threshold, wherein the predefined hash entropy threshold is configured such that: a data compression operation will yield a more efficient result than the deduplication operation when the 
The dependent claims 2-5, 7-10 and 12-15 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
January 29, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167